The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      February 5, 2014

                                    No. 04-13-00818-CR

                                 Mark Anthony GARCIA,
                                       Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR2731A
                       Honorable Lori I. Valenzuela, Judge Presiding


                                      ORDER
       On January 16, 2014, appellant’s attorney filed a motion seeking to withdraw the
previously filed Motion to Withdraw as Counsel and Motion to Abate Appellate Deadlines. The
motion is granted.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court